Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Final Office Action is a reply to the arguments/amendments filed 12/30/20.
Claims 1, 3, 6, 11, 13, 16 and 17 have been amended.
Claims 1-20 are pending. 
Response to Amendments/Arguments
As it relates to claims 16-20 and the 35 U.S.C. 112(b) rejection, applicant’s amendments overcome the rejection. The rejection is withdrawn.
As it relates to claim 17 and the 35 U.S.C. 112(b) rejection, applicant’s amendments overcome the rejection. The rejection is withdrawn.
Applicant’s arguments as it relates to the 35 USC § 101 rejection and the pending claims have been considered but are not persuasive. Applicant argues, “…the amended independent claims 1, 6, 11 and 16 include “a navigation system”, “a device”, “a control unit”, “display”, and “a communication unit” which are physical devices or components of a “machine” that integrate the alleged abstract idea into a practical application of the abstract idea…”. Applicant then states, “…The amended claims provide for display of the business detection geofence…as such the practical application provides necessary information to the user of the first device to locate the desired first business as well as provide feedback information to the first business…”, and generally states that the claimed invention is not a mental process. Examiner respectfully disagrees and maintains that claims 1-20 are directed to a judicial “…delivering a first message, from a first business with a target location,  …receiving a current location… calculating a business detection geofence…delivering the business detection geofence, a business message geofence…updating…the target location…detecting an entry into the business detection geofence…detecting an encounter… determining a uniqueness of the encounter…updating a user history…”. Examiner asserts that concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Further, merely requiring generic computer implementation fails to transform the abstract idea into a patent-eligible invention. In this case, the claim does not add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); the claims simply append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality to the judicial exception. The claim is a method that allows for delivering, receiving, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Simply automating a judicial exception is not the integration into a practical application, as drafted, the claims are still simply the mere instructions to ‘apply’ the judicial exception with a 'navigation system', ‘a device', 'a control unit', and 'a communication unit'. Here, there is no improvement to the navigation system', ‘a device', 'a control unit', and 'a communication unit', simply that there is an increase in efficiency and speed due to the use of a computer. Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687F.3d 1266, 1278 (Fed. Cir.2012) (“[T]he fact that the required calculations could be performed more efficiently via computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F. 3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim 
With respect to applicant’s arguments/amendments and the 35 USC § 103(a) rejection, applicant states, “…Phillips only teaches establishing a geofence and sending alerts when a portable electronic facility crosses the geofence, which does not teach of suggest the communication unit delivering the business detection geofence, a business message geofence, and updating navigation to the target location as the current location changes for display on the device, because Phillips only sends alerts without responding with additional geofences or navigation information…”, and that, “…Based on at least the reasons given above, it is respectfully submitted that claims 1, 6, 11, and 16 are allowable under 35 U.S.C. § 103(a) as being patentable over Phillips in view of Smith because not all the claim limitations are shown in the combination…”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, applicant argues the amended claim limitations, Examiner uses Smith reference to teach applicant’s Laser projection displays and head-tracking equipment (to determine what the driver is looking at) can be "drawn" literally on top of the real world (e.g., windshield). For example, instead of hunting for the driving destination, when the navigation system claims "you have reached…" an illustration can be drawn (on the windshield) with an indicator 2202 marking the spot, on the actual location as perceived through the windshield. Thus providing a better visualization system than other navigation solutions (e.g., voice prompting, removing eyes from road to view a screen inside the car)…”;¶189: “…Non-traffic-related information above a predetermined speed threshold (e.g., 35 mph, 55 mph) can be disabled. This non-traffic related information can include information such as remaining fuel in car and projected remaining driving distance, the name of the building the car is near, etc. In addition, the system, upon noting a low-fuel indicator, can automatically search for the area's best prices for gasoline and minimize re-route time. The price information can be supplied by the local gas stations (and other retail establishments can supply information regarding their particular goods, services, etc.). …”;¶191: “…a municipal traffic center might be computerized and the current wait time for a traffic signal can be computed, shown at 2204. In another situation, the system can analyze the current route for traffic and notify the user that the system determined that an alternate route might be quicker…”;¶193: “…The system, utilizing mapping information can guide the user around the slow spots, saving time and gasoline…”)Phillips teaches a method/system for providing 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-10 are directed to a process, claims 11-20 are directed to a system.  Thus, each of the claims falls within one of the four statutory categories.  
“…delivering a first message, from a first business with a target location,   …receiving a current location… calculating a business detection geofence…delivering the business detection geofence, a business message geofence…updating…the target location…detecting an entry into the business detection geofence…detecting an encounter… determining a uniqueness of the encounter…updating a user history…” 
The underlined limitations above demonstrate, independent claims 1, 6, 11 and 16 are directed toward the abstract idea for delivering a message from a business with a target location, calculating a business detection geofence, detecting an encounter between a user and a business and updating a user history. The claim limitations falls into the “certain methods of organizing human activity” grouping of abstract ideas because the limitations pertain to managing personal behavior or relationships or interactions between people (including social activities, and following rules or instructions for delivering a message from a business with a target location, calculating a business detection geofence, detecting an encounter between a user and a business and updating a user history.  Thus the claim is directed to the certain methods of organizing human activity grouping of abstract ideas --see MPEP 2106.04(II) and 2106.05(II).  Hence, the claim recites an abstract idea.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“communication unit, “device”, control unit”, “navigation system” ”]  are recited at a high-level of generality and no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technic al field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea—see applicant’s specification (¶29: “…The navigation system 100 includes a first device 102, such as a client or a server, connected to a second device 106, such as a client or server, with a communication path 104, such as a wireless or wired network…”;¶30: “…navigation system 100 can be any of a variety of location-based systems that can include automobile routing systems, personal navigation devices, marine navigation systems, aviation navigation systems, mapping systems, data logging systems, or any 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of  “a navigation system”, communication unit”, “device”, and  “control unit” [claims 1, 6, 11 and 16]  amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
For these reasons there is no inventive concept in the claim and thus it is ineligible.
Independent claims 6, 11 and 16 recite substantially similar limitations as independent claim 1, therefore they are also considered abstract and being held rejected under the same grounds.
Dependent claims 2-5, 7-10, 11-15, and 17-20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract “…  calculating: …”, claims 5, 10, 15 and 20 recite in part, “…detecting…”, claims 9 and 19 recite in part, “…modifying…”, claims 7 and 17 recite in part, “…determining a current speed…”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the additional elements in the dependent claims only serves to further limit the abstract idea utilizing [“communication unit, “device”, control unit”, “navigation system”] as a tool, generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for delivering a message from a business with a target location, calculating a business detection geofence, detecting an encounter between a user and a business and updating a user history.  Hence, claims 1-20 are directed to non-statutory subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phillips et al., US Patent Application Publication No US 2007/0244633 A1, in view Smith et al., US Patent Application Publication No US 2007/0210937A1.
With respect to Claims 1 and 6,
Phillips discloses,
delivering a first message, from a first business with a target location, to a device providing a user search geofence, (Figs 1, 3, 8, Abstract: “…location-based services such as social networking, providing demographic information, tracking mobile devices, providing business information, providing an adaptable user interface, remotely effecting a change on a portable electronic device, providing a geofence, outputting location-based information on a mobile device, varying transmissions to and from a mobile device, providing location-based alerts, verifying transactions and tailoring information to the behavior of a user…”; ¶15-¶19; ¶15: “…methods and systems of triggering the output of location-based information involving receiving information via a portable electronic facility and outputting location-based information based on the received information. The information may be received via a sensor, which may measure the parameters of a device, facility or vehicle…”;¶16: “…methods and systems for location determination involving capturing characteristics of a location using a portable electronic facility, transmitting those characteristics and receiving location based information. The characteristics may be captured as a picture, a photograph, verbally or using at least one sensor. The characteristics may be transmitted via SMS, fax, email, instant message, text message, internet protocol, voice, voicemail, GPRS, CDMA, WAP protocol, internet, text or as a file…”;¶70: “…a location services facility that may provide services or data products associated with a geolocation datum 104 associated with a portable electronic facility 300…, the present invention may comprise a network 304, which in some embodiments may be a peer-to-peer (P2P) network, comprising a plurality of facilities wherein each of the plurality of facilities may be a portable electronic facility 300 across which may be distributed the database 100, or its equivalent or constituent components 302, containing, in whole or in part, the aggregate data 102…”; ¶77: “…a service that may provide to a logistics company detailed tracking information pertaining to a fleet of delivery vehicles, wherein each vehicle is located and tracked through time; …a company providing cleaning services may utilize the aggregate data 102 to track how long its employees dwell at each customer location and which routes the employees take to travel to each customer location…”; ¶78: “…Processing of the aggregate data 102 may allow the service to recognize when pairs of mutually desirable mates are in close proximity of each other. Data associated with this recognition may be transmitted to one or both users in the pair, allowing the users in the pair to meet each other…”;¶94: “…the portable electronic facility 300 may comprise a radio frequency (RF) transmitter/receiver providing the capability of sending and/or receiving data from a cellular telephone network. The portable electronic facility may also or alternatively comprise an RF transmitter/receiver for sending and/or receiving data from a local area network, such as and without synchronization of data to and/or from the portable electronic facility 300 and a host computer, such as a personal computer…”;¶174: “…the geofence 900 may define a place of business…”; ¶183: “…FIG. 25… providing information 2404 to a portable electronic facility 300 based on information 2404 received from the portable electronic facility 300, including location information 1100. In embodiments the portable electronic facility 300 may have instant messaging capabilities, and an instant message may embed the location of the user such as a real-world location or an indication of location, such as proximity to a geofence 900,…”;¶186: Fig 33- Fig 39…geofence for a home…location details as both lists and maps…location based information…, Fig 37B…Fig 39..graphical user interfaces related to points of interest…details of a particular type of location…see a map, get directions call the location, ..obtain location information). 
Examiner interprets the method/system relating to location based services including but not limited to “…an application server hosting a geospatial application…providing business information…providing a geofence, outputting location-based information on a mobile device, and the portable electronic facility communicating (sending/receiving data (i.e. mapping, geofencing data and the like) with other elements of the location services facility (web server) and providing the service to an end user of Phillips as teaching the intended function of applicant’s navigation system (location-based services), and delivering a first message from a first business with a target location (providing business information, outputting location-based information on a mobile device, sending/receiving mapping geofencing data).
receiving a current location for locating the device; (Fig 1, 2, 6, 8, 10, 12, ¶26:”… Methods and systems disclosed herein may include methods and systems for tailoring information to the behavior of a user, such as observing the behavior of a user and communicating information to the user by a portable electronic facility, such as information based on the observed behavior of a user. .. A network of portable electronic facilities may be provided, allowing communication among portable electronic facilities, including information based on the tracked locations of the portable electronic facilities….”;¶0089]…monitors the location of one or more portable electronic facilities with respect to a geofence…;¶91: “…in addition to including technology providing for the ascertainment of the location of itself, the portable electronic facility 300 may comprise additional capabilities and facilities, such as a random access memory facility 600; a display facility 602… a data communication facility 610, which may comprise a telescoping antenna, a fixed external antenna, an internal antenna, a serial data port, a parallel data port, a WiFi facility, a Bluetooth facility, or a ZigBee facility; a central processing unit 612; an operating system 614; a software application …”;[0155]…receiving location information;  [0183]…observing the behavior of a user and communicating information to the user by a portable electronic facility…”)
calculating a business detection geofence associated with the first message delivered from the first business, encompassing the target location; (see at least para [0089]: “…the Web server 110 may include geo-coding, mapping, routing, geo-fencing…”, [0112]…the geofence is the circumference of a circle that is defined by a user who specifies a geographic location for its center and a radius…may be defined as any arbitrary boundary between one geographic area and another...geofencing application may be the alert application and therefore, may generate the alert when the portable electronic facility crosses the geofence…”, see also paragraphs [0114], [0174]); includes the communication unit delivering the business detection geofence, a business message geofence, (para [0076]… a service that provides to the end user a map showing the location of the user and the user's immediate surroundings; a service that provides to the end user a map showing the location of a point of interest in the vicinity of the user…and the monitoring of the portable electronic facility with respect to its crossing the geofence; and so forth.;¶77: “…a service that may provide to a logistics company detailed tracking information pertaining to a fleet of delivery vehicles, wherein each vehicle is located and tracked through time; …a company providing cleaning services may utilize the aggregate data 102 to track how long its employees dwell at each customer location and which routes the employees take to travel to each customer location…”;;¶79: “…an alert may be transmitted to a user, wherein the alert comprises data that is associated with a recognition that is associated with some form or component of the aggregate data…”;¶183: “…methods and providing information 2404 to a portable electronic facility 300 based on information 2404 received from the portable electronic facility 300, including location information 1100… an instant message may embed the location of the user such as a real-world location or an indication of location, such as proximity to a geofence 900…”)
calculating a business message geofence for representing an area around a first business (¶[0089], [0112]…the geofence is the circumference of a circle that is defined by a user who specifies a geographic location for its center and a radius…may be defined as any arbitrary boundary between one geographic area and another...geofencing application may be the alert application and therefore, may generate the alert when the portable electronic facility crosses the geofence…”, see also paragraphs [0114], [0174]))
detecting an entry into the business detection geofence by detecting the current location of the device being at or within the business detection geofence;(see para [0076]… a service that provides to the end user a map showing the location of the user and the user's immediate surroundings; a service that provides to the end user a map showing the location of a point of interest in the vicinity of the user…and the monitoring of the portable electronic facility with respect to its crossing the geofence; and so forth.;, see also paragraphs [0087], [0089], [0112], [0114], [0174]); 
detecting an encounter between the device and the business detection geofence for entry into the business detection geofence in a response to the first message based on a status of navigation to the target location, based on a time delay between the entry into the business detection geofence and a user action, or based on a transaction linked to a user and the first business, subsequent to delivery of the first message(¶77: “…a service that may provide to a logistics company detailed tracking information pertaining to a fleet of delivery vehicles, wherein each vehicle is located and tracked through time; a service that shows to a head of a household a plurality of locations representative of each of the members of the household; and so forth. For example and without limitation, a company providing cleaning services may utilize the aggregate data 102 to track how long its employees dwell at each customer location and which routes the employees take to travel to each customer location…”; ¶78: “…Processing of the aggregate data 102 may allow the service to recognize when pairs of mutually desirable mates are in close proximity of each other. Data associated with this recognition may be transmitted to one or both users in the pair, allowing the users in the pair to meet each other…”;¶79: “…an alert may be transmitted to a user, wherein the alert comprises data that is associated with a recognition that is associated with some form or component of the aggregate data…”;¶111: “…Once obtained or calculated, the location information, which may comprise the GPS fix 700, may be used in an application service including, but not limited to, an entertainment application service such as location-aware games, a commerce application service such as location-based transactions, an information application service such as mapping a route from an origin to a destination, or any other application 
Phillips discloses all of the above limitations, Phillips does not distinctly describe the following limitation but Smith, however as shown discloses,
a communication unit for delivering the first message to a device providing a user search geofence (Figs 2, 4, 5, “receiver component”, “stitching 
the target location associated with the first business within the user search geofence including altering a size and shape of the user search geofence by a control unit based on current speed of the device, a current route, or a combination thereof,(¶193: “…A filter can be utilized so that the user receives data about only those road segments where the other device's attributed speed and reported speed is different (e.g., 25%). The system, utilizing mapping information can guide the user around the slow spots, saving time and gasoline. An example of such a display is shown at 2206…”;¶235: “…If a user is using a mobile electronic device the map layers can change dynamically while that user is moving around, such as driving, walking, etc. and while physically present in an area…”) Examiner interprets at least the stitching component (communicating received information) of Smith as teaching the intended function of applicant’s communication unit
control unit for detecting (¶25: “…FIG. 8 illustrates a system for detecting or ascertaining an area or footprint of an object of interest…”;¶64: “…information regarding a name of a building or other structure can be provided upon request or automatically, such as when a user hovers a mouse over the object. Other information regarding the structure can also be provided, such as telephone numbers, email alias information, web-site information, hours of operation, special events, etc. This information can be provided within the footprint or boundary of the object (e.g., rooftop dimensions) or it can be located on a display near the object or point of interest with a pointer indicating that the information belongs to that particular object or point of interest…”;¶124: “…a receiver component 802 that can obtain information from one or more users (e.g., 3-D image of a particular location and/or geo-coded information), a stitching component 804 that maintains the information in a retrievable format, a rendering component 806 that can display the information, and a boundary component 808 that can detect or ascertain an area or footprint of an object of interest…”)
a control unit coupled to the communication unit; ¶70: “…The rendering component 106 is configured to provide (output data to) a user the ability to retrieve requested information and navigate the stitched image data in a seamless three-dimensional manner…”, Fig 2, 8; ¶124: “…a receiver component 802 that can obtain information from one or more users (e.g., 3-D image of a particular location and/or geo-coded information), a stitching component 804 that maintains the information in a retrievable format, a 
Examiner interprets at least the rendering component providing (output) data (three dimensional image data) to a user) of Smith as teaching the intended function of applicant’s control unit.
detecting an entry into the business detection geofence by the control unit (¶65,¶72;¶124:“…a system 800 for detecting or ascertaining an area or footprint of an object of interest. System 800 is similar to the systems shown and described with reference to the above figures. Included in system 800 can be a receiver component 802 that can obtain information from one or more users (e.g., 3-D image of a particular location and/or geo-coded information), a stitching component 804 that maintains the information in a retrievable format, a rendering component 806 that can display the information, and a boundary component 808 that can detect or ascertain an area or footprint of an object of interest…”)
determining a uniqueness of the encounter by the control unit for indicating the encounter between the device and the business detection geofence including determining an encounter type to determine an effectiveness of the first message (¶200, ¶205, ¶238, ¶239: “…The association component 3612 can monitor a user activity and tailor which advertisement is displayed based on whether the user is physically in the designated geographic location 3604 or remotely visiting the area. The advertisement displayed 
updating navigation to the target location as the current location changes for display on the device(¶188: “…FIG. 22…Laser projection displays and head-tracking equipment (to determine what the driver is looking at) can be "drawn" literally on top of the real world (e.g., windshield). For example, instead of hunting for the driving destination, when the navigation system claims "you have reached…" an illustration can be drawn (on the windshield) with an indicator 2202 marking the spot, on the actual location as perceived through the windshield. Thus providing a better visualization system than other navigation solutions (e.g., voice prompting, removing eyes from road to view a screen inside the car)…”;¶189: “…Non-traffic-related information above a predetermined speed threshold (e.g., 35 mph, 55 mph) can be disabled. This non-traffic related information can include information such as remaining fuel in car and projected remaining driving distance, the name of the building the car is near, etc. In addition, the system, upon noting a low-fuel indicator, can automatically search for the area's best prices for gasoline and minimize re-route time. The price information can be supplied by the local gas stations (and other retail establishments can supply information regarding their particular goods, services, etc.). …”;¶191: “…a municipal traffic center might be computerized and the current wait time for a traffic signal can be computed, shown at 2204. In another situation, the system can analyze the current route for traffic and notify the user that the system determined that an alternate route might be quicker…”;¶193: “…The system, utilizing mapping information can guide the user around the slow spots, saving time and gasoline…”)
updating a user history, by the control unit, includes updating a location identification, a visit count and a user identification for the encounter with the first business.(¶8: “…one or more user parameters can be monitored and/or logged and a displayed map area can be dynamically updated based in part on the user parameters…”;¶200: “…If a user has repeatedly visited a restaurant, pub, store, etc. the user's affinity for that location is remembered. This information, combined with collaborative filtering techniques can be utilized to suggest other places the user may wish to visit…”).
Phillips teaches a method/system for providing information to a portable electronic facility based on information received, including location information (including to but not limited to location proximity to a geofence). Smith discloses a method/system whereby one or more user parameters can be monitored and/or logged and a displayed map area can be dynamically updated based in 
Independent claim 6 recites substantially similar limitations as independent claim 1, therefore it is rejected based on the same rationale provided above.










With respect to claims 2 and 7,
Phillips and Smith disclose all of the above limitations, Phillips further discloses,
calculating the user search geofence for representing an area encompassing the device (Figure 1, ¶86: “…the application server 100 may host a geospatial application. The geospatial application may provide geo-coding, mapping, or routing functionality… The calculated path may be a straight line, a route that follows geographic features such as a road or a river, a path between navigational aids such as very high frequency omnidirectional range (commonly known as a VOR), a great circle path, and so forth. Both the routing and mapping functionality may be provided by a commercial, off-the-shelf (COTS) application, such as the MapQuest Enterprise Server…”; see also para [0174], [0184], [0187]); 
and wherein delivering the first message includes: delivering the first message with the target location at or within the user search geofence (¶24: “…The present invention may provide methods and systems of sending location-based alerts involving determining the location of a portable electronic facility and sending an alert based on the location of the portable electronic facility. The alert may be in response to the location of a portable electronic facility with respect to a geofence. The alert may be via audio, video, fax, email, instant message, text message, SMS, internet protocol, voice, voicemail, vibration or may stimulate at least one of the five senses. The alert may be communicated via one of the following means of communication: SMS, fax, email, instant message, internet protocol, voice, voicemail, GPRS, CDMA, WAP protocol, internet or text…”; sending location-based alerts and ads…see also para [0112], [0174]).
determining a current speed and a current location for locating the device (¶10: “…The information itself may be displayed on a map and may comprise an indication of speed and/or direction..."; and for locating an area accessible by the device within a predetermined time; (¶22: “…The geofence may be defined in real time by placing the portable electronic facility at certain points comprising the geofence…”)
calculating the user search geofence, for encompassing the device, having a shape and a size based on the current speed and the current location for compensating for the area accessible by the device, ;

With respect to claims 3 and 8,
Phillips and Smith disclose all of the above limitations, Phillips further discloses,
calculating a business message geofence encompassing the target location (see at least Figure 9, ¶112: “…location services facility may support a geofencing application that involves the geofence 900…the geofence 900 is the circumference of a circle that is defined by a user who specifies a geographic location 902 for its center and a radius. In general, the geofence 900 may be defined as any arbitrary boundary between one geographic area and another, wherein the boundary may be stationary or may move, wherein said movement either may be correlated to the movement of a physical object such as the portable electronic facility 300 or may be determined arbitrarily…”;paragraph 116: “…the comprehensive stop report may provide information useful to an operator of a business in monitoring the performance of a fleet of delivery trucks...”; para [0153] … the geofence 900 may define a place of business….see also paragraph [0175]);
wherein delivering the first message includes: delivering the first message based on the current location being at or within the business message geofence (¶24: “…location-based alerts involving determining the location of a portable electronic facility and sending an alert based on the location of the portable electronic facility. The alert may be in response to the location of a portable electronic facility with respect to a geofence. The alert may be via audio, video, fax, email, instant message, text message, SMS, internet protocol, voice, voicemail, vibration or may stimulate at least one of the five senses. The alert may be communicated via one of the following means of communication: SMS, fax, email, instant message, internet protocol, voice, voicemail, GPRS, CDMA, WAP protocol, internet or text…”, ¶112: “…generate the alert when the portable electronic facility 300 crosses the geofence 900. This alert may be transmitted to the user who specified the crossing of the geofence 900 as an alert-generating event…”)
calculating the user detection geofence based on the current location; and wherein detecting the encounter includes: detecting the user detection geofence intersecting the business detection geofence (¶87: “…Routing functionality may comprise overlaying onto the map the current location of the portable electronic facility 300 along with a calculated path from the current location to a specified destination…”;para [0112]… the geofencing application may be the alert application and, therefore, may generate the alert when the portable 

With respect to claim 4,
Phillips and Smith disclose all of the above limitations, Phillips further discloses,
further comprising calculating the user search geofence having a size for encompassing the device(¶170: “…all or certain of the portable , the size based on a type of search and for compensating for a likelihood of finding a search term target within the user search geofence (displaying results based on input location-based search terms, e.g., zip code, and variations in the fence, ¶[0128], [0159], [0167], [0187]).

With respect to claims 5 and 10,
Phillips and Smith disclose all of the above limitations, Phillips further discloses,
wherein detecting the encounter includes detecting a user action based on the current location being at or within the business detection geofence for showing interaction with the first business (see at least ¶87:”… Routing functionality may comprise overlaying onto the map the current location of the portable electronic facility 300 along with a calculated path from the current location to a specified destination…”)
wherein detecting the encounter includes detecting the encounter when the current location is stationary in the business detection geofence.(display interactive routing paths based on geofence entry, detect actual stops / interactions at the location or provide additional GUI / menu options at the location, e.g., for ordering services, completing to-do-list tasks, etc.; see at least para [0087], [0114:”… the portable electronic facility 300 may be a cell phone. A screen integral to the cell 

With respect to claim 9,
Phillips and Smith disclose all of the above limitations, Smith further discloses
modifying the first message based on the distance between the current location and the target location of the first business (¶188: “…Laser projection displays and head-tracking equipment (to determine what the driver is looking at) can be "drawn" literally on top of the real world (e.g., windshield). For example, instead of hunting for the driving destination, when the navigation system claims "you have reached… " an illustration can be drawn (on the windshield) with an indicator 2202 marking the spot, on the actual location as perceived through the windshield…”;¶189: “…The display on the windshield should not cover the entire windshield for safety, thus the laser projector can mechanically lack this capacity. Non-traffic-related information above a predetermined speed threshold (e.g., 35 mph, 55 mph) can be disabled. This non-traffic related information can include information such as remaining fuel in car 
Phillips and Smith are directed to the same field of endeavor since they are related to providing location-based services to a user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the method/system for location based services of Phillips with the method/system for facilitating and providing navigational information as taught by Smith since it allows for communicating location/geographical information and associated data to a user(¶64, ¶70, ¶82, ¶124).

With respect to Claims 11 and 16,
Phillips discloses,
delivering a first message from a first business with a target location, for delivering the first message to a device providing a user search geofence (Figs 1, 3, 8, Abstract: “…location-based services such as social networking, providing demographic information, tracking mobile devices, providing business information, providing an adaptable user interface, remotely effecting a change on a portable electronic device, providing a geofence, outputting location-based information on a mobile device, varying transmissions to and from a mobile device, providing location-based alerts, verifying transactions output of location-based information involving receiving information via a portable electronic facility and outputting location-based information based on the received information. The information may be received via a sensor, which may measure the parameters of a device, facility or vehicle…”;¶16: “…methods and systems for location determination involving capturing characteristics of a location using a portable electronic facility, transmitting those characteristics and receiving location based information. The characteristics may be captured as a picture, a photograph, verbally or using at least one sensor. The characteristics may be transmitted via SMS, fax, email, instant message, text message, internet protocol, voice, voicemail, GPRS, CDMA, WAP protocol, internet, text or as a file…”; ¶70: “…a location services facility that may provide services or data products associated with a geolocation datum 104 associated with a portable electronic facility 300…, the present invention may comprise a network 304, which in some embodiments may be a peer-to-peer (P2P) network, comprising a plurality of facilities wherein each of the plurality of facilities may be a portable electronic facility 300 across which may be distributed the database 100, or its equivalent or constituent components 302, containing, in whole or in part, the aggregate data 102…”; ¶77: “…a service that may provide to a logistics company detailed tracking information pertaining to a fleet of delivery vehicles, wherein each vehicle is located and tracked through time; …a company providing cleaning services may utilize the aggregate data 102 to track how long its employees dwell at each customer location and which routes the employees take to travel to each customer location…”; ¶78: “…Processing of the aggregate data 102 may allow the service to recognize when pairs of mutually desirable mates are in close proximity of each other. Data associated with this recognition may be transmitted to one or both users in the pair, allowing the users in the pair to meet each other…”;¶ 94: “…the portable electronic facility 300 may comprise a radio frequency (RF) transmitter/receiver providing the capability of sending and/or receiving data from a cellular telephone network. The portable electronic facility may also or alternatively comprise an RF transmitter/receiver for sending and/or receiving data from a local area network, such as and without limitation an 802.11b "WiFi" network. The data communication facility 610 may further comprise a physical connector, such as a docking port, which may allow for the synchronization of data to and/or from the portable electronic facility 300 and a host computer, such as a personal computer…””;¶174: “…the geofence 900 may define a place of business.…”; ¶183: “…FIG. 25… providing information 2404 to a portable electronic facility 300 based on information 2404 received from the portable electronic facility 300, including location information 1100. In embodiments the portable electronic facility 300 may have instant messaging capabilities, and an instant message may embed the location of the user such as a real-world location or an indication of location, such as proximity to a geofence 900,…”. ¶186: Fig 33- Fig 39…geofence for a home…location details as both lists and maps…location based information…, Fig 37B…Fig 39..graphical user interfaces related to points of interest…details of a particular type of location…see a map, get directions call the location, ..obtain location information). 
Examiner interprets the method/system relating to location based services including but not limited to “…an application server hosting a geospatial application…providing business information…providing a geofence, outputting location-based information on a mobile device, and the portable electronic facility communicating (sending/receiving data (i.e. mapping, geofencing data and the like) with other elements of the location services facility (web server) and providing the service to an end user of Phillips as teaching the intended function of applicant’s navigation system (location-based services), and delivering a first message from a first business with a target location (providing business information, outputting location-based information on a mobile device, sending/receiving mapping geofencing data).
delivering a first message, from the first business, with a target location and the current location of the device at or within the business message geofence for delivering the first message to the device providing a user search geofence(Figs 1, 3, 8, Abstract: “…location-based services such as social networking, providing demographic information, tracking mobile devices, providing business information, providing an adaptable user interface, remotely effecting a change on a portable electronic device, providing a geofence, outputting location-based information on a mobile device, varying transmissions to and from a mobile device, providing location-based alerts, verifying transactions and tailoring information to the behavior of a user…”; the geofence 900 may define a place of business…”; ¶183: “…FIG. 25… providing information 2404 to a portable electronic facility 300 based on information 2404 received from the portable electronic facility 300, including location information 1100. In embodiments the portable electronic facility 300 may have instant messaging capabilities, and an instant message may embed the location of the user such as a real-world location or an indication of location, such as proximity to a geofence 900,…”;¶186: Fig 33- Fig 39…geofence for a home…location details as both lists and maps…location based information…, Fig 37B…Fig 39..graphical user interfaces related to points of interest…details of a particular type of location…see a map, get directions call the location, ..obtain location information).
receiving a current location for locating the device; (Fig 1, 2, 6, 8, 10, 12, ¶26:”… Methods and systems disclosed herein may include methods and systems for tailoring information to the behavior of a user, such as observing the behavior of a user and communicating information to the user by a portable electronic facility, such as information based on the observed behavior of a user. .. A network of portable electronic facilities may be provided, allowing communication among portable electronic facilities, including information based on the tracked locations of the portable electronic facilities….”;¶91: “…in addition to including technology providing for the ascertainment of the location of itself, the portable electronic facility 300 may comprise additional capabilities and facilities, such as a random access memory facility 600; a display facility 602… a data communication facility 610, which may comprise a telescoping 
calculating a business message geofence for representing an area around a first business (¶[0089], [0112]…the geofence is the circumference of a circle that is defined by a user who specifies a geographic location for its center and a radius…may be defined as any arbitrary boundary between one geographic area and another...geofencing application may be the alert application and therefore, may generate the alert when the portable electronic facility crosses the geofence…”, see also paragraphs [0114], [0174])
calculating a business detection geofence associated with the first message delivered from the first business encompassing the target location; (see at least ¶87: “…the application server 100 may host a geospatial application. The geospatial application may provide geo-coding, mapping, or routing functionality…”;¶89: “…application server may host a geofencing application…”; ¶98: “…One aspect of the location services facility is to provide location information to the user. Location information may comprise latitude; longitude; altitude…”; ¶99: “…The location information provided by the location services facility to the user may originate from the use of various methods incorporating data from a sensor facility such as, without limitation, a global positioning system (GPS), a radio frequency identification (RFID)…”; Figure 7, ¶101: “…the portable electronic facility 300 may comprise a state machine 702 heuristic approach to obtaining a GPS fix 700… The state machine 702 may comprise a fix delay, which may be a string that may be processed by the central processing unit 612, the operating system 614, the software application 618, the geolocation facility 620, or any other facility associated with the geolocation facility 620…”;¶111: “…Once obtained or calculated, the location information, which may comprise the GPS fix 700, may be used in an application service…”;[0112]…the geofence is the circumference of a circle that is defined by a user who specifies a geographic location for its center and a radius…may be defined as any arbitrary boundary between one geographic area and another...geofencing application may be the alert application and therefore, may agenerate the alert when the portable electronic facility crosses the geofence…”, see also paragraphs [0114], [0174]);
includes the communication unit delivering the business detection geofence, a business message geofence, (para [0076]… a service that provides to the end user a map showing the location of the user and the user's immediate surroundings; a service that provides to the end user a map showing the location of a point of interest in the vicinity of the user…and the monitoring of the portable electronic facility with respect to its crossing the geofence; and so forth.;¶77: “…a service that may provide to a logistics company detailed tracking information pertaining to a fleet of delivery vehicles, wherein each vehicle is located and tracked through time; …a company providing cleaning services may utilize the aggregate data 102 to track how long its employees dwell at each customer location and which routes the employees take to travel to each customer location…”;;¶79: “…an alert may be transmitted to a user, wherein the alert comprises data that is associated with a recognition that is associated with some form or component of the aggregate data…”;¶183: “…methods and systems disclosed herein may include methods and systems for providing information 2404 to a portable electronic facility 300 based on information 2404 received from the portable electronic facility 300, including location information 1100… an instant message may embed the location of the user such as a real-world location or an indication of location, such as proximity to a geofence 900…”)
detecting an entry into the business detection geofence for detecting the current location of the device being at or within the business detection geofence;(see para [0076]… a service that provides to the end user a map showing the location of the user and the user's immediate surroundings; a service that provides to the end user a map showing the location of a point of interest in the vicinity of the user…and the monitoring of the portable electronic facility with respect to its crossing the geofence; and so forth.;, see also paragraphs [0087], [0089], [0112], [0114], [0174]); 
detecting an encounter between the device and the business detection geofence for the entry into the business detection geofence in a response to the first message based on a status of navigation to the target location, based on a time delay between the entry into the business detection geofence and a user action, or based on a transaction linked to a user and the first business, subsequent to delivery of the first message;(¶76-¶79;¶76: “…a service that provides to the end user a map showing the location of the user and the user's immediate surroundings; a service that provides to the end user a map showing the location of a point of interest in the vicinity of the user…and the monitoring of the portable electronic facility with respect to its crossing the geofence; and so forth
detecting an encounter in a response to the first message based on a status of navigation to the target location, based on a time delay between the entry into the business detection geofence and a user action, or based on a transaction linked to a user and the first business, subsequent to delivery of the first message((¶77: “…a service that may provide to a logistics company detailed tracking information pertaining to a fleet of delivery vehicles, wherein each vehicle is located and tracked through time; a service that shows to a head of a household a plurality of locations representative of each of the members of the household; and so forth. For example and without limitation, a company providing cleaning services may utilize the aggregate data 102 to track how long its employees dwell at each customer location and which routes the employees take to travel to each customer location…”; ¶78: “…Processing of the aggregate data 102 may allow the service to recognize when pairs of mutually desirable mates are in close proximity of each other. Data associated with this recognition may be transmitted to one or both users in the pair, allowing the users in the pair to meet each other…”;¶79: “…an alert may be transmitted to a user, wherein the alert comprises data that is associated with a recognition that is associated with some form or component of the aggregate data…”;¶111: “…Once obtained or calculated, the location information, which may comprise the GPS fix 700, may be used in an application service including, but not limited to, an entertainment application service such as location-aware games, a commerce application service such as location-based transactions, an information application service such as mapping a route from an origin to a 
Phillips discloses all of the above limitations, Phillips does not distinctly describe the following limitations but Smith however as shown discloses,
a communication unit; a communication unit for delivering the first message from a first business (Figs 2, 4, 5, “receiver component”, “stitching component”, “rendering component”; ¶65: “…System 100 includes a receiver component 102 that interfaces with a data collection or stitching component 104 and a rendering component 106…”; Fig 1; ¶69: “…Data communicated to the receiver component 102 from a user generally is associated with a particular entity or object (e.g., building, landscape, house, street corner, landmark…) or a specific geographic location (address, geographic coordinates)… The stitching component 104 communicates the information to the rendering component 106 when a user request is received by system 100…”;¶81, ¶82)
Examiner interprets at least the stitching component (communicating received information) of Smith as teaching the intended function of applicant’s communication unit.
a communication unit coupled to the control unit  (Figs 2, 4, 5, “receiver component”, “stitching component”, “rendering component”; ¶65: “…System 100 includes a receiver component 102 that interfaces with a data collection or stitching component 104 and a rendering component 106…”; Fig 1; ¶69: “…Data communicated to the receiver component 102 from a user generally is associated with a particular entity or object (e.g., building, landscape, house, street corner, landmark…) or a specific geographic location (address, geographic coordinates)… The stitching component 104 communicates the information to the rendering component 106 when a user request is received communication unit.
the target location associated with the first business within the user search geofence includies a size and shape of the user search geofence altered based on current speed of the device, a current route or a combination thereof (¶193: “…A filter can be utilized so that the user receives data about only those road segments where the other device's attributed speed and reported speed is different (e.g., 25%). The system, utilizing mapping information can guide the user around the slow spots, saving time and gasoline. An example of such a display is shown at 2206…”;¶235: “…If a user is using a mobile electronic device the map layers can change dynamically while that user is moving around, such as driving, walking, etc. and while physically present in an area…”)
a control unit; a control unit, coupled to the communication unit, (¶70: “…The rendering component 106 is configured to provide (output data to) a user the ability to retrieve requested information and navigate the stitched image data in a seamless three-dimensional manner…”, Fig 2, 8; ¶124: “…a receiver component 802 that can obtain information from one or more users (e.g., 3-D image of a particular location and/or geo-coded information), a stitching component 804 that maintains the information in a retrievable format, a rendering component 806 that can display the information, and a boundary component 808 that can detect or ascertain an area or footprint of an object of control unit.
determining a uniqueness of the encounter including determining an encounter type to determine an effectiveness of the first message, ¶200, ¶205, ¶238, ¶239: “…The association component 3612 can monitor a user activity and tailor which advertisement is displayed based on whether the user is physically in the designated geographic location 3604 or remotely visiting the area. The advertisement displayed can be different or tailored for each situation. Further, the association component 3612 can tailor the advertisement based on a user preference. For example, the user may specify which types of advertisements the user would like and which advertisement types the user prefers not to receive. The association component 3612 can tailor the advertisement displayed to each user based on the user preference and/or the user location…”;¶242-¶244)
 determining a uniqueness of the encounter between the device and the business detection geofence including determining an encounter type to determine an effectiveness of the first message (¶200, ¶205, ¶238, ¶239: “…The association component 3612 can monitor a user activity and tailor which advertisement is displayed based on whether the user is physically in the designated geographic location 3604 or remotely visiting the area. The advertisement displayed can be different or tailored for each situation. Further, the association component 3612 can tailor the advertisement based on a user 
updating navigation to the target location as the current location changes for display on the device(¶188: “…FIG. 22…Laser projection displays and head-tracking equipment (to determine what the driver is looking at) can be "drawn" literally on top of the real world (e.g., windshield). For example, instead of hunting for the driving destination, when the navigation system claims "you have reached…" an illustration can be drawn (on the windshield) with an indicator 2202 marking the spot, on the actual location as perceived through the windshield. Thus providing a better visualization system than other navigation solutions (e.g., voice prompting, removing eyes from road to view a screen inside the car)…”;¶189: “…Non-traffic-related information above a predetermined speed threshold (e.g., 35 mph, 55 mph) can be disabled. This non-traffic related information can include information such as remaining fuel in car and projected remaining driving distance, the name of the building the car is near, etc. In addition, the system, upon noting a low-fuel indicator, can automatically search for the area's best prices for gasoline and minimize re-route time. The price information can be supplied by the local gas stations (and other retail establishments can supply information regarding their particular goods, services, etc.). …”;¶191: “…a municipal traffic center might be can guide the user around the slow spots, saving time and gasoline…”)
updating a user history, by the control unit, includes updating a location identification, a visit count and a user identification for the encounter with the first business.(¶8: “…one or more user parameters can be monitored and/or logged and a displayed map area can be dynamically updated based in part on the user parameters…”;¶200: “…If a user has repeatedly visited a restaurant, pub, store, etc. the user's affinity for that location is remembered. This information, combined with collaborative filtering techniques can be utilized to suggest other places the user may wish to visit…”).
Phillips teaches a method/system for providing information to a portable electronic facility based on information received, including location information (including to but not limited to location proximity to a geofence). Smith discloses a method/system whereby one or more user parameters can be monitored and/or logged and a displayed map area can be dynamically updated based in part on the user parameters. Phillips and Smith are directed to the same field of endeavor since they are related to providing location-based services to a user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the method/system for location based services of Phillips with the method/system for facilitating and providing 
Independent claim 16 recites substantially similar limitations as independent claim 11, therefore it is rejected based on the same rationale provided above.

With respect to claims 12 and 17,
Phillips and Smith disclose all of the above limitations, Phillips further discloses,
calculating the user search geofence for representing an area encompassing the device (Figure 1, paragraph 86: “…the application server 100 may host a geospatial application. The geospatial application may provide geo-coding, mapping, or routing functionality… The calculated path may be a straight line, a route that follows geographic features such as a road or a river, a path between navigational aids such as very high frequency omnidirectional range (commonly known as a VOR), a great circle path, and so forth. Both the routing and mapping functionality may be provided by a commercial, off-the-shelf (COTS) application, such as the MapQuest Enterprise Server…”; see also para [0174], [0184], [0187]); and 
delivering the first message with the target location at or within the user search geofence (¶24: “…The present invention may provide methods and systems of sending location-based alerts involving determining the location of a portable electronic facility and sending an alert based on the location of the portable electronic facility. The alert may be in response to the location of a portable 
determining a current speed and a current location for locating the device (¶10: “…The information itself may be displayed on a map and may comprise an indication of speed and/or direction..."; and for locating an area accessible by the device within a predetermined time; (¶22: “…The geofence may be defined in real time by placing the portable electronic facility at certain points comprising the geofence…”¶78: “…tracking information pertaining to a fleet of delivery vehicles, wherein each vehicle is located and tracked through time; a company providing cleaning services may utilize the aggregate data 102 to track how long its employees dwell at each customer location and which routes the employees take to travel to each customer location...”)
calculating a user search geofence, for encompassing the device, having a shape and a size based on the current speed and the current location for compensating for the area accessible by the device, (¶10:“…a location of a portable electronic facility may be transmitted, stored in a file, stored with other information in the portable electronic facility, and reported along with an indication of the movement of the portable electronic facility. The information 
Smith discloses,
control unit; (¶70: “…The rendering component 106 is configured to provide (output data to) a user the ability to retrieve requested information and navigate the stitched image data in a seamless three-dimensional manner…”, Fig 2, 8; ¶124: “…a receiver component 802 that can obtain information from one or more users (e.g., 3-D image of a particular location and/or geo-coded information), a stitching component 804 that maintains the information in a retrievable format, a rendering component 806 that can display the information, and a boundary component 808 that can detect or ascertain an area or footprint of an object of interest…”)Examiner interprets at least the rendering component providing (output) data (three dimensional image data) to a user) of Smith as teaching the intended function of applicant’s control unit.
communication unit; (Figs 2, 4, 5, “receiver component”, “stitching component”, “rendering component”; ¶65: “…System 100 includes a receiver component 102 that interfaces with a data collection or stitching component 104 and a rendering component 106…”; Fig 1; ¶69: “…Data communicated to the receiver component 102 from a user generally is associated with a particular entity or object (e.g., building, landscape, house, street corner, landmark…) or a specific geographic location (address, geographic coordinates)… The stitching component 104 communicates the information to the rendering component 106 when a user request is received by system 100…”;¶81, ¶82) Examiner communication unit.
Phillips and Smith are directed to the same field of endeavor since they are related to providing location-based services to a user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the method/system for location based services of Phillips with the method/system for facilitating and providing navigational information as taught by Smith since it allows for communicating location/geographical information and associated data to a user(¶64, ¶70, ¶82, ¶124).

With respect to claims 13 and 18,
Phillips and Smith disclose all of the above limitations, Phillips further discloses,
calculating the business message geofence encompassing the target location (see at least Figure 9, ¶112: “…location services facility may support a geofencing application that involves the geofence 900…the geofence 900 is the circumference of a circle that is defined by a user who specifies a geographic location 902 for its center and a radius. In general, the geofence 900 may be defined as any arbitrary boundary between one geographic area and another, wherein the boundary may be stationary or may move, wherein said movement either may be correlated to the movement of a physical object such as the portable electronic facility 300 or may be determined arbitrarily…”;paragraph 116: “…the comprehensive stop report may provide 
delivering the first message based on the current location being at or within the business message geofence (¶24: “…location-based alerts involving determining the location of a portable electronic facility and sending an alert based on the location of the portable electronic facility…”; [0112]… the geofencing application may be the alert application and, therefore, may generate the alert when the portable electronic facility 300 crosses the geofence 900. This alert may be transmitted to the user who specified the crossing of the geofence 900 as an alert-generating event. Alternatively or additionally, this alert may be transmitted to a second user who either opted to receive the alert or who was designated to receive the alert. Optionally, the alert may pertain to a facility in the vicinity of the geofence 900, such as and without limitation an advertisement for a nearby restaurant…see also paragraphs [0153], [0156]…”)
Smith discloses,
control unit; (¶70: “…The rendering component 106 is configured to provide (output data to) a user the ability to retrieve requested information and navigate the stitched image data in a seamless three-dimensional manner…”, Fig 2, 8; ¶124: “…a receiver component 802 that can obtain information from one or more users (e.g., 3-D image of a particular location and/or geo-coded information), a stitching component 804 that maintains control unit.
communication unit; (Figs 2, 4, 5, “receiver component”, “stitching component”, “rendering component”; ¶65: “…System 100 includes a receiver component 102 that interfaces with a data collection or stitching component 104 and a rendering component 106…”; Fig 1; ¶69: “…Data communicated to the receiver component 102 from a user generally is associated with a particular entity or object (e.g., building, landscape, house, street corner, landmark…) or a specific geographic location (address, geographic coordinates)… The stitching component 104 communicates the information to the rendering component 106 when a user request is received by system 100…”;¶81, ¶82) Examiner interprets at least the stitching component (communicating received information) of Smith as teaching the intended function of applicant’s communication unit.
Phillips and Smith are directed to the same field of endeavor since they are related to providing location-based services to a user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the method/system for location based services of Phillips with the method/system for facilitating and providing navigational information as taught 

With respect to claim 14,
Phillips and Smith disclose all of the above limitations, Phillips further discloses,
calculating the user search geofence having a size for encompassing the device(¶170: “…“…all or certain of the portable electronic facilities 300 within a geofence 900 may receive information or all or certain of the portable electronic facilities 300 outside a geofence 900 may receive information…”; ¶187) the size based on a type of search and for compensating for a likelihood of finding a search term target within the user search geofence(displaying results based on input location-based search terms, e.g., zip code, and variations in the fence; (para [0128], [0159], [0167], [0187]).
Smith discloses,
control unit; (¶70: “…The rendering component 106 is configured to provide (output data to) a user the ability to retrieve requested information and navigate the stitched image data in a seamless three-dimensional manner…”, Fig 2, 8; ¶124: “…a receiver component 802 that can obtain information from one or more users (e.g., 3-D image of a particular location and/or geo-coded information), a stitching component 804 that maintains the information in a retrievable format, a rendering component 806 that can display the information, and a boundary component 808 that can detect or ascertain an area or footprint of an object of interest…”)Examiner interprets at least the rendering component control unit.
Phillips and Smith are directed to the same field of endeavor since they are related to providing location-based services to a user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the method/system for location based services of Phillips with the method/system for facilitating and providing navigational information as taught by Smith since it allows for communicating location/geographical information and associated data to a user(¶64, ¶70, ¶82, ¶124).

With respect to claims 15 and 20,
Phillips and Smith disclose all of the above limitations, Phillips further discloses,
detecting a user action based on the current location being at or within the business detection geofence for showing interaction with the first business (¶87:”… Routing functionality may comprise overlaying onto the map the current location of the portable electronic facility 300 along with a calculated path from the current location to a specified destination…”)
detecting the encounter when the current location is stationary in the business detection geofence. (display interactive routing paths based on geofence entry, detect actual stops / interactions at the location or provide additional GUI / menu options at the location, e.g., for ordering services, completing to-do-list tasks, etc.; see at least para [0087], [0114:”… the portable electronic facility 300 may be a cell phone. A screen integral to the cell phone may display 
Smith discloses,
control unit; (¶70: “…The rendering component 106 is configured to provide (output data to) a user the ability to retrieve requested information and navigate the stitched image data in a seamless three-dimensional manner…”, Fig 2, 8; ¶124: “…a receiver component 802 that can obtain information from one or more users (e.g., 3-D image of a particular location and/or geo-coded information), a stitching component 804 that maintains the information in a retrievable format, a rendering component 806 that can display the information, and a boundary component 808 that can detect or ascertain an area or footprint of an object of interest…”)Examiner interprets at least the rendering component providing (output) data (three dimensional image data) to a user) of Smith as teaching the intended function of applicant’s control unit.
Phillips and Smith are directed to the same field of endeavor since they are related to providing location-based services to a user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the method/system for location based services of Phillips with the method/system for facilitating and providing navigational information as taught 

With respect to claim 19,
Phillips and Smith disclose all of the above limitations, Smith further discloses,
modifying the first message based on the distance between the current location and the target location of the first business (¶188: “…Laser projection displays and head-tracking equipment (to determine what the driver is looking at) can be "drawn" literally on top of the real world (e.g., windshield). For example, instead of hunting for the driving destination, when the navigation system claims "you have reached… an illustration can be drawn (on the windshield) with an indicator 2202 marking the spot, on the actual location as perceived through the windshield…”;¶189: “…The display on the windshield should not cover the entire windshield for safety, thus the laser projector can mechanically lack this capacity. Non-traffic-related information above a predetermined speed threshold (e.g., 35 mph, 55 mph) can be disabled. This non-traffic related information can include information such as remaining fuel in car and projected remaining driving distance, the name of the building the car is near, etc. In addition, the system, upon noting a low-fuel indicator, can automatically search for the area's best prices for gasoline and minimize re-route time…”)
control unit; (¶70: “…The rendering component 106 is configured to provide (output data to) a user the ability to retrieve requested information and navigate the stitched image data in a seamless three-dimensional manner…”, Fig 2, 8; control unit.
Phillips and Smith are directed to the same field of endeavor since they are related to providing location-based services to a user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the method/system for location based services of Phillips with the method/system for facilitating and providing navigational information as taught by Smith since it allows for communicating location/geographical information and associated data to a user(¶64, ¶70, ¶82, ¶124).

Conclusion





















References cited but not used:
Broadbent et al., US Patent Application Publication No US2009/0276318A1, “Navigation Provision System and Framework for Providing Content to an End”, relating to providing a location information to electronic navigation devices.
Sheha et al., US Patent Application Publication No US2004/0054428A1, 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629